     Case: 3:15-cr-00028-WHR Doc #: 69 Filed: 02/26/19 Page: 1 of 6 PAGEID #: 562



BEFORE JUDGE WALTER H. RICE

Case No. 3:15cr28                                  Date: February 26, 2019

Case Caption: USA v. Ronald E. Skelton, II

Court Reporter: Mary Schweinhagen

Courtroom Deputy: Tisha Parker

Counsel for Plaintiff: AUSA, Andrew Hunt and Dominick Gerace

Counsel for Defendant: Cheryll Bennett

PROCEEDINGS:   Jury Trial. Defendant appeared with counsel. Witnesses sworn and
testimony taken.
 
    PL   DF   Item                      Attorney    Exam     Time    Exhibit

                                                                     Identified   Offered   Admitted

              Conference held in                             9:02
              conference room with
              counsel for defendant,
              government counsel, and
              Court Reporter
              Conference concluded                           9:30

              Court convened                                 9:50

              Statement by the Court                         9:50

              Opening Statement         Hunt                 10:16
                                                             10:23

              Opening Statement         Bennett              10:23

              Bench conference held                          10:25
              Conference concluded                           10:30

              Opening Statement         Bennett              10:23
                                                             10:53

              Statement by the Court                         10:53
              Recess taken                                   10:54
    Case: 3:15-cr-00028-WHR Doc #: 69 Filed: 02/26/19 Page: 2 of 6 PAGEID #: 563



PL    DF   Item                        Attorney   Exam     Time    Exhibit

                                                                   Identified   Offered   Admitted

           Court reconvened                                11:22

X          Special Agent Matthew       Hunt       Direct   11:22
           Schierloh, witness called
           to testify
            - Witness sworn in by                          11:23
                Courtroom Deputy
            - Government Exhibit 1                         11:32       X
                (published)
            - Defendant identified                         11:32
                by witness
            - Defendant stipulates                         11:32
                his identity
            - Objection; sustained                         11:34       X
            - Government Exhibit                           11:37
                3C (published)
            - Government Exhibit                           11:39       X
                3H (published)
            - Government Exhibit                           11:40       X
                3J (published)
            - No further questions                         11:44

      X    Special Agent Matthew       Bennett    Cross    11:44
           Schierloh, witness
           - Government Exhibit                            11:49       X
               3C (published)
           - No further questions                          11:50
           - No further questions
               by government                               11:51
               counsel
           - Witness dismissed                             11:51

X          Deputy Todd Shillito,       Hunt       Direct   11:51
           witness called to testify
           - Witness sworn in by                           11:52
               Courtroom Deputy
           - Government Exhibit                            11:57       X
               3A (published)
           - Witness identified by
               witness
           - Government Exhibit                            12:03       X
               3E (published)
    Case: 3:15-cr-00028-WHR Doc #: 69 Filed: 02/26/19 Page: 3 of 6 PAGEID #: 564



PL    DF   Item                           Attorney   Exam     Time    Exhibit

                                                                      Identified   Offered   Admitted

            -     Government Exhibit                          12:04       X
                  3F (published)
            -     Government Exhibit                          12:06       X
                  3B
            -     Objection; overruled                        12:06
            -     Bench conference held                       12:07
            -     Conference concluded                        12:09
            -     No further questions                        12:10

      X    Deputy Todd Shillito,          Bennett    Cross    12:10
           witness
           - No further questions                             12:12
           - No further questions                             12:13
               by government                                  12:13
               counsel
           - Witness dismissed                                12:13

           Bench conference                                   12:14
           Conference concluded                               12:14

           Statement by the Court                             12:14
           Recess taken                                       12:16

           Court reconvened                                   1:31

X          Sergeant Christina Evans-      Gerace     Direct   1:31
           Fisher, witness called to
           testify
            - Witness sworn in by                             1:32
                Courtroom Deputy
            - Defendant identified                            1:36
                by witness
            - No further questions                            1:40

           Bench conference without                           1:41
           Court Reporter
           Conference concluded                               1:41

      X    Sergeant Christina Evans-      Bennet     Cross    1:42
           Fisher, witness
           - No further questions                             1:47
    Case: 3:15-cr-00028-WHR Doc #: 69 Filed: 02/26/19 Page: 4 of 6 PAGEID #: 565



PL    DF   Item                          Attorney   Exam     Time    Exhibit

                                                                     Identified   Offered   Admitted

            -     No further questions                       1:48
                  from government
                  counsel
            -     Witness dismissed                          1:48

X          Special Agent Steven          Gerace     Direct   1:48
           McKenna, witness called
           to testify
            - Witness sworn in by                            1:49
                Courtroom Deputy
            - Defendant identified                           1:54
                by witness
            - Government Exhibits                            1:59        X
                4A through 4R
                (published)
            - Government Exhibits                            2:28        X
                5A, 5B, 5C
                (published)
            - Government Exhibit 6                           2:34        X
                (played in Court)
            - No further questions                           2:58
            - Witness dismissed for                          2:58
                recess

           Statement by the Court                            2:58
           Recess taken                                      2:59

           Court reconvened                                  3:24

      X    Special Agent Steven          Bennett    Cross    3:25
           McKenna, witness
           - Defendant Exhibit C                             3:29
               (p. 625 published)
           - No further questions                            3:47
           - No further questions                            3: 47
               by government
               counsel
           - Witness dismissed                               3:47

X          Special Agent Jennifer        Hunt       Direct   3:47
           Tron, witness called to
           testify
 Case: 3:15-cr-00028-WHR Doc #: 69 Filed: 02/26/19 Page: 5 of 6 PAGEID #: 566



PL   DF   Item                           Attorney   Exam    Time   Exhibit

                                                                   Identified   Offered   Admitted

          -      Witness sworn in by                        3:48
                 Courtroom Deputy
          -      Government Exhibit                         3:53       X
                 3A (published)
          -      Defendant identified                       3:54
                 by witness
          -      Government Exhibit 2                       3:56       X
                 (published)
          -      Government Exhibit                         4:04       X
                 3C (published)
          -      Government Exhibit                         4:06       X
                 3D (published)
          -      Government Exhibit                         4:07       X
                 3G (published)
          -      No further questions                       4:14

     X    Special Agent Jennifer  Bennett           Cross   4:15
          Tron, witness
          - No further questions                            4:20
          - Bench conference held                           4:20
          - Conference concluded                            4:21
          - No further questions                            4:21
              by government
              counsel
          - Witness dismissed                               4:21

          Government has no further                         4:21
          witnesses and rests case
          subject to offering exhibits

          Statement by the Court                            4:21
          Recess taken                                      4:24

          Conference held in                                4:25
          conference room with
          counsel for defendant,
          government counsel, and
          Court Reporter
          Conference concluded                              4:40

          Court reconvened                                  4:43
          Statement by the Court                            4:43
          Court recessed                                    4:45
     Case: 3:15-cr-00028-WHR Doc #: 69 Filed: 02/26/19 Page: 6 of 6 PAGEID #: 567



    PL   DF   Item                          Attorney   Exam   Time   Exhibit

                                                                     Identified   Offered   Admitted


              Conference held in                              4:45
              conference room with
              counsel for defendant,
              government counsel, and
              Court Reporter
              Conference concluded                            4:51

              Exhibits admitted:                                                            X
              Government Exhibits 1, 2,
              3a, 3c, 3d, 3e, 3f, 3g, 3h,
              3j, 4a, 4b, 4c, 4d, 4e, 4f,
              4g, 4h, 4i, 4j, 4k, 4l, 4m,
              4o, 4p, 4q, 4r, 5a, 5b, 5c,
              and 6
 
